department of the treasury internal_revenue_service washington d c tax exempt anc government entities division release number release date date date s04 os o sec_50 dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number lf you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert s choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend name of applicant date state name of realty company name of insurance_company name of bank name of individual name of individual name of individual name of individual name of individual z i z l i o j m r o l d l i w l o o m i dear contact person identification_number contact number fax number employer_identification_number uil index we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue does your organization qualify for tax exemption under sec_501 of the code facts you are an unincorporated association formed on n in the state of o your organizing documents consist of two distinct documents certificate of partners doing business under assumed name agreement your certificate of partners doing business under assumed name document states that you are conducting business under the name of m the names of the partners listed on this document are a b cand d the certificate document was signed by a b c and d and was notarized by e the agreement document lists a b c and d as the initial members of the unincorporated association and it was also signed by a b c and d in the organizing document titled agreement you state that you are organized exclusively for educational_purposes within the meaning of sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code however you state in your mission statement that you are a net work business comprised of dedicated professionals you also state in your description of activities that you are a team comprised of two realtors a mortgage banker an insurance agent and an attorney this team has been conducting home buyers’ workshops since primarily first-time home buyers with background information which will help them achieve home ownership in an educated and informed mariner no fee is charged for the workshops all expenses such as advertising supplies and materials are contributed equally by the team members the team members provide your blue brochure is used to inform the public of your free workshops you indicate on the brochure that you will bring together all the professionals a home buyer would need to realize their dream of home ownership in addition the brochure provides a list of the services that a b c d and e offer in their respective private businesses on the brochure you promoted the brokerage services provided by a and b as realtors you advertised the insurance services provided by c as an insurance agent you promoted the financing services c july used for some time you also stated that when it is used again it will be revised to comply with the service's requirements red by d as a banker and you also advertised the legal services of e as an attorney letter you stated that the blue brochure has been exhausted and has not been inthe your website previously stated the goal is to earn the right to your referrals and future business by offering and giving the best possible service to all of our clients website provided the names of realtors a and b and stated that other services they provide are assistance in qualifying for grants and closing costs as well as resolving credit issues that may keep potential clients from buying a home c advertised his wide array of personal lines of insurance and financial services d was promoted on the website for selling mortgage products through r mortgage e advertised his services in helping buyers to review purchase offers and various legal documents that will be required to be signed the website also contained links to companies with which a b c and d are associated with including p q and r due to the service's questions over your apparent purpose of serving the private benefit of your members through referral of clients to your member's private businesses you have since modified your website to remove links to affiliated entities including p q and r you have also removed the above statement about your goal of earning the right to client referrals and businesses as well as statements encouraging home buyers to contact the personal businesses of your members the however your website still contains separate tabs for each of your members highlighting their experience and services they provide in their individual businesses a and b are featured as realtors with experience serving as buyer representatives c is promoted as an insurance expert owning his own insurance agency d is featured as a banker mortgage officer and e is promoted as a real_estate attorney the april all team members you also indicated in the same letter that these individuals fit the definition of insiders but there is no intent that they will ever receive any inurement letter stated that b is considered the sole officer while a b c d and e are you stated that you do not have any type of formal budget in your letter dated july6 you have no income and as expenses arise a b c d and e pay for expenses printing postage advertising etc proportionately you also stated in this letter that you are an unincorporated association under the laws of o an arrangement of a b c d and e operating under the name of m you stated that all decisions are made by a b c d and e and that b serves as the informal spokesperson for a b c d and e also in the july organization correspondence you provided the following statistics in regard to your to - years time period total number of workshops you have conducted - total number of people registered to attend the workshops - total number of people who completed the workshops - total number of participants who utilized the services offered by your members’ businesses - law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes if exempt purposes specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish w t sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it organized and operated for the benefit of private interests is necessary for an organization to establish that it is not sec_1 c -1 d of the regulations defines the term charitable as used in sec_501 of the code as including the relief of the poor and distressed or of the underprivileged the term charitable also includes the advancement of education sec_1_501_c_3_-1 of the regulations provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community inurement results when the private benefit results to an insider and it is prohibited the prohibition is absolute according to 92_tc_1053 w hen an organization permits its net_earnings to inure to the benefit of a private_shareholder_or_individual it transgresses the private_inurement prohibition and operates for a nonexempt purpose since no part of the net_earnings of an organization may inure to the benefit of a private_shareholder_or_individual the amount or extent of such inurement or benefit is not determinative any level of inurement found regardless of how small will cause an organization to fail the requirements of sec_501 of the code according to 76_tc_1 and 74_tc_846 in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in international postoraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes the court in est of hawaii v commissioner t c found that an organization formed to educate people in hawaii in the theory and practice of est was a part of a franchise system which is operated for private benefit and therefore may not be recognized as exempt under sec_501 of the code the applicant seeking exempt status was not formally controlled by the same individuals controlling the for-profit organization owning the license to the est body of knowledge publications methods etc however the for-profit exerted considerable control_over the applicant's activities by setting the number and frequency of different kinds of seminars and training and providing the trainers and management personnel f who are responsible to it in addition to setting the price for the training the court found that the fact that the applicant’s rights were dependent upon its tax-exempt status showed the likelinood that the for-profit corporations were trading on that status the question for the court was not whether the payments made to the for-profit were excessive but whether it benefited substantially from the operation of the applicant the court determined that there was a substantial private benefit because the applicant was simply the instrument to subsidize the for- profit corporations and not vice versa and had no life independent of those corporations in 765_f2d_1387 the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services twentieth century advertising agency provided the printing and the mailing twentieth century was controlled by the same ministers it also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both church by mail and twentieth century church by mail business comprised two-thirds of the business of twentieth century in deciding for the government the court made the following statement there is ample evidence in the record to support the tax court's finding that the church was operated for the substantial non-exempt purpose of providing a market for twentieth’s services the employees of twentieth spend two-thirds of their time working on the services provided to the church the majority of the church’s income is paid to twentieth to cover repayments on loan principal interest and commissions finally the potential for abuse created by the rninisters’ contro of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and twentieth enables them to profit from the affiliation of the two entities through increased compensation in kj's fund raisers inc v commissioner u s tax cas cch pbig_number the court determined that an organization formed to provide a substantial private benefit to a related for- profit entity was disqualified for exemption under sec_501 the applicant organization was formed to raise funds for distribution to charitable causes primarily through the sale of lottery tickets the founders of the organization are also the owners of a for-profit lounge the lottery tickets are sold by the employees and owners of the lounge at its location the court determined that the activities of the applicant organization served to induce customers with a proclivity for this type of gambling not to desert the lounge in favor of other similar establishments in addition the lounge benefited from the publicity surrounding the exempt_function of the applicant this showed that the applicant organization in addition to its exempt_purpose of raising money for charitable purposes was also operated for the substantial private benefit of the lounge and its owners in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar's activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in 46_tc_519 affd 397_f2d_814 sth cir the court considered whether more than incidental private benefit accrued to physicians from the activities of a hospital two doctors who previously had owned and founded the hospital facilities in question shared in the fees from the privately-operated laboratory and x-ray departments within the hospital even though they performed no associated services the tax_court ruled this demonstrated that the hospital was operated to a considerable extent for the private benefit of the two founding doctors rather than exclusively as a charitable_organization the court found it unnecessary to decide whether the arrangement constituted inurement of hospital net_earnings to the doctors because it was satisfied the resulting private benefit was enough to prevent exemption in salvation navy v commissioner t c memo the tax_court decided in favor with the commissioner who determined that the taxpayer was not operated exclusively for charitable purposes the tax_court agreed that the taxpayer failed to meet the operational_test because the taxpayer had not shown that it was not operated for the benefit of a private individual as the affairs of the taxpayer and the individual in question were irretrievably intertwined the benefits the individual sought to obtain via a tax exempt letter would have inured to the individual himself additionally the organization had no fund-raising program in place had no revenue or expenses and had not kept any financial books_and_records revrul_55_231 1955_1_cb_72 described an organization incorporated for the purpose of making known to the world the contents and meaning of certain books written by a designated author who was also one of the incorporators of the organization this ruling held that an organization whose primary purpose is to promote the circulation of books of one of its incorporators is not organized and operated exclusively for educational_purposes within the meaning of sec_501 of the internal_revenue_code of or for any of the other purposes provided therein revrul_76_206 1976_1_cb_154 held that a nonprofit organization formed to generate community interest in the retention of classical music programs by a local for-profit radio station by seeking program sponsors urging the public to patronize the sponsors soliciting subscriptions to the station’s program guide and distributing materials promoting the classical music programs was held not to qualify for exemption under sec_501 the ruling held that such activities tend to increase the station’s revenues and thus benefit the for-profit radio station in more than an incidental way in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attomey by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience application of law based on the information you provided in the administrative file we conclude that you are not operated for exempt purposes under sec_501 of the code a fundamental requirement for an organization that seeks exemption from federal income taxes is that it benefits the public rather than its creator shareholders or persons having a personal or private interest in the activities of the organization see sec_1_501_c_3_-1 and sec_1_501_a_-1 of the regulations your organizational structure and manner of operation result in inurement to your team members insiders whose private businesses are enriched through your business referrals your home-buying workshops are conducted by five team members these team members each offer services in their private businesses or profession to potential home buyers in your five team members are two realtors a real_estate attorney a banker and an insurance agent your team members not only conduct your workshops but they also are your founders and individuals with significant influence over the operations of your organization thus there is an inherent conflict of interest between the members who control your organization and your home buying workshops which serves to promote the private businesses of your members included as evidenced by your website and blue your operations serve a substantial non-exempt purpose of functioning as a referral service for the private businesses of your members insiders brochure your true aim is not public education but the promotion of the private businesses of your members insiders your members are willing to equally fund all the expenses of your operations on a cooperative basis due to the benefits derived by their personal businesses since your formation you have acknowledged that a total of seminar participants have utilized the services offered by your members’ businesses the economic benefits to your team members were not in the form of your earnings but they were in the form of client referrals to their private business ventures these benefits to the related for-profit members’ businesses are deemed substantial because they directly profit those in control of your organization since the private benefits are conferred to members whom you have acknowledged are insiders with the authority to influence the decisions of your organization the private benefits constitute inurement and bar you from exemption under sec_501 of the code when your organization permits itself to function as a medium to enrich the private businesses of your insiders you transgress the private_inurement prohibition and operate for a nonexempt purpose similar to the organization described in american campaign academy vv commissioner supra approximately services offered by your team members’ private businesses because the prohibition of inurement is absolute regardless of the number and extent of your business referrals the benefits to the team members personal businesses caused your organizations to fail the requirements of sec_501 of the code like the organizations described in church of the transfiguring spirit v corrimissioner supra and basic bible church v commissioner supra percent of your participants went on to utilize the the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 326_us_279 like the better business bureau of washington d c inc you are furthering a substantial non-exempt purpose by providing private benefits to your founders this single nonexempt purpose destroys your claim for exemption under sec_501 of the code while there may be an educational component to your activities the benefits to the public are outweighed by the benefits to the related for-profit ventures to which you have directed business like the organization described in international postgraduate medical foundation v commissioner supra the related for-profit businesses of your insiders benefit substantially from the manner in which the activities of your organization are carried on therefore you are not operated exc usively for exempt purposes within the meaning of sec_501 even if you do further other exempt purposes you are similar to the organization described in est of hawaii v commissioner and church by mail inc v commissioner supra products and or services offered by their individual business ventures your organization is providing a market for these products and or services and operating in such a maniner that a b c d and e benefit substantially from the operation of your organization by allowing a b c d and e to actively promote the you are very much like the organizations described in kj's fund raisers inc v commissioner and p l l scholarship fund v commissioner supra in both of these cases the organizations through their operations were benefiting or promoting related for-profit entities situation your activities directly promote the businesses of a b c d and e and serve to help the members increase their client base this is demonstrated by the fact that approximately percent of the workshop participants went on to utilize the services offered by your members the control exerted by your team members over your organization enabled their private business ventures to benefit from the affiliation in your you are similar to the organization described in p l l scholarship fund v commissioner supra where the court found that the organization in question had a non-exempt purpose that was substantial in nature by promoting business at a lounge owned by two members of the board_of directors through the operation of bingo_games the promotion of the for-profit businesses of a b c d and e through your operations is that a substantial purpose of your organization is not public education a non-exempt activity and shows you are like the organization described in sonora community hospital v commissioner supra in which the court ruled that the organization was operated to a considerable extent for the private benefit of the two founding doctors rather than exclusively as a charitable_organization the fact that percent of the workshop participants went on to utilize the services offered by your members insiders demonstrates that your organization does functions as a marketing tool for services of the for-profit businesses of a b c d and this also shows that the workshop participants were made aware of the availability of the services of a b c d and e sometime during the workshops or through your promotional efforts hence it operated to a considerable extent for the private benefit of a b c d and e is evident that you are in salvation navy v commissioner supra the tax_court determined that the taxpayer was not operated exclusively for charitable purposes the court determined that the benefits the taxpayer sought to obtain via a tax exempt letter would have inured to the individual also it determined that the affairs of the taxpayer and the individual were irretrievably intertwined this is similar to your organization in that the workshops provided by you are irretrievably intertwined with the services provided by a b c d and e that is the workshops you conduct serve as an avenue through which the services of a b c d and e can be marketed also you are similar to the organization described in salvation navy v commissioner supra in that you have no formal budget or revenues your expenses are funded equally by your members you are very much like the organization described in revrul_55_231 which promoted the private works of its incorporator by allowing your members a b c d and e to promote the products and services offered by their individual businesses you are providing an impermissible private benefit to your members insiders and is not operated for exclusively for exempt purposes under sec_501 of the code similar to the organization described in revrul_76_206 your activities benefit the related for-profit businesses of your team members and thus profit your members insiders in more than an incidental way like the lawyer referral service_organization described in revrul_80_287 you do not qualify for exemption under sec_501 of the code although your home buying workshops may provide some educational benefit its principal purpose is to introduce workshop participants to the use of real_estate professions in the hopes that they would enter into client relationships with your team members due to their experience in the real_estate industry even with the changes were made to your website it nonetheless still highlights the experience of your members insiders in the real_estate industry o w applicant’s position you provided that there is no intent for your team members to in your letter dated april receive inurement through your organization you also indicated that you do not solicit potential clients at the workshops conducted you stated that because the individuals that conduct the workshops are professionals in their respective fields it is inevitable that sometimes the workshop attendees will contact the individuals and retain them for their respective services you indicated that this is an incidental result of your primary objective and not a requirement of attendance at the workshops you also claimed that promotion of business is not a substantial purpose of your organization service’s response to applicant’s position we assert that the manner in which you advertised and promoted the private businesses of your team members in your blue brochure and website demonstrates that your true purpose is not public education but rather the promotion of the private businesses of your members insiders your members are willing to fund the expenses of your organization proportionally because they each have a private interest in your operations your organization structure lends itself to abuse as shown by the fact that’ utilize the services of your members’ private businesses we contend that inurement has already occurred hence because the benefits are granted to members who control your organization rather than being incidental these private benefits are substantial the prohibition of private_inurement is absolute you have transgressed the private_inurement prohibition and therefore is operated for a substantial non-exempt purpose percent of your workshop participants have gone on to conclusion you conduct your home buying workshops in the hopes that the workshop participants would enter into client relationships with your members insiders the true purpose of your operations is to channel business to the private businesses ventures of your members insiders your entire enterprise is carried on in such a manner that your insiders a b c d and e and their persona businesses benefit substantially from your operations resulting in inurement accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeais office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r n a the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing ts desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and for more information about declaration of representative if you have not already done so representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters if please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service att att you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert s choi director exempt_organizations rulings agreements
